DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/855278 has claims 1-20 pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jubran et al. (Pub. No. US2014/0282353 published on September 18, 2014; hereinafter Jubran-1) in view of Kramer (Pub. No. US2004/0168152 published on August 26, 2004; hereinafter Kramer) in view of Pradhan et al. (Pub. No. US/9606900 filed on March 24, 2016; hereinafter Pradhan) in view of Jackson et al. (Pub. No. US2017/0147338 filed on November 25, 2015; hereinafter Jackson) in view of Jubran et al. (Pub. No. US2014/0282450 published on September 18, 2014; hereinafter Jubran-2) in view of Coleman et al. (Pub. No. US2016/0147529 filed on November 20, 2014; hereinafter Coleman).
Regarding claims 1 and 8, Jubran-1 disclose the following: 
A computer-implemented method for enforcing build policies-across a plurality of software development projects, the method comprising: 
receiving, by a shared build module that is common to a plurality of software development projects, from a user, a rule for whether to allow a build process to proceed, 
(Jubran-1 teaches receiving, by a shared build module or orchestrator [0035] that is common to the plurality of software development projects [0001], from a user [0034], a “gating” rule, e.g. for a code coverage threshold [0043], for whether to allow a build process to proceed, e.g. “If the code coverage is below the threshold, then the workflow does not proceed to the next workflow action (e.g., a subsequent test, a deployment, etc.)” [0043] that applies to the plurality of software development projects [0001] – cited as workflow releases [0041, 0043].
Citations of Jubran-1 disclose: 
a user “requesting a release may specify the types of metric data 132 to be displayed via the dashboard 134” [0034]. 
a shared build module or orchestrator [0035] that is common to the software development projects [FIG. 1, Element 102])
software development projects, e.g. “multiple release pipelines for one or more software products” [0027])
wherein: 
the rule is applicable to the plurality of software development projects, 
(Jubran-1 teaches that the rule, e.g. gating rule [0013, 0026], is applicable to the plurality of software development projects – with regards to release processes of software development projects [0001, 0013, 0026], e.g. “execution of the workflow is automated via the application of a number of policy or gating rules” [0013])
collecting, by the shared build module, a first metric of a plurality of metrics during a first stage of a plurality of stages in the build process for a project build of a respective software development project of the plurality of software development projects by evaluating source code files of the respective software development project to identify one or more API calls; 
(Jubran-1  teaches collecting, by the shared build module or orchestrator [0035], a first metric of a plurality of metrics, e.g. results data [0033] or metrics data [0034-0035] such as a code coverage threshold [0043], during a first stage of a plurality of stages in the build process, e.g. “a record of the workflow actions or steps…the binary files resulting from a build may be stored in the persistent store” [0032], for a project build of a software development project, e.g. a build step of a release workflow [0028, 0032] implemented as release pipeline [0028], of the plurality of software development projects, e.g. “pipelines may include instructions for gathering and displaying metrics regarding the release” [0028], wherein the plurality of metrics [0033-0035] are collected via the shared build module or orchestrator [0028] by evaluating/validating source code files of the software development project [0028-0029])
determining, by the shared build module, that the first metric does not comply with the rule; 
(Jubran-1 teaches determining, by the shared build module [0043], that each of the metrics complies with the policy, e.g. failure to meet transition or other gating rule [0077], the gating rule specifying code coverage threshold [0043])
in response to the determining that the first metric does not comply with the rule: 
aborting, by the shared build module, the project build at the first stage of the build process; 
(Jubran-1 teaches in response to the determining that the first metric does not comply with the rule, e.g. failure to meet transition or other gating rule [0077] such as code coverage threshold [0043], 
aborting/terminating, by the shared build module, the build process “workflow” at the first stage [0077] of the build process [0013, 0028, 0058], e.g. “the release pipeline be a build step, a deployment step, and a code movement step” [0028].
See following citations from Jubran-1: 
“A workflow incident may occur due to a failure to meet a transition criterion or other gating rule…
If an incident occurs, an alert is sent in an act 232 to a user authorized to respond. The authorization of the user to respond to the incident may be established or specified via the policy schema as described above (e.g., via a user role assignment)…
If a suitable response is received, control may return to the act 216 for further workflow execution. If not, then the execution of the release workflow may terminate.” [0077])
generating an error notification indicating that the project build was aborted; and 
(Jubran-1 teaches generating an error notification indicating that the project build was aborted [0077]. See following citations from Jubran-1: 
“A workflow incident may occur due to a failure to meet a transition criterion or other gating rule…
If an incident occurs, an alert is sent in an act 232 to a user authorized to respond. The authorization of the user to respond to the incident may be established or specified via the policy schema as described above (e.g., via a user role assignment)…
If a suitable response is received, control may return to the act 216 for further workflow execution. If not, then the execution of the release workflow may terminate.” [0077])

However, Jubran-1 does not disclose the following:
(1)	and the rule relates to whether a given software development project of the plurality of software development projects involves a blacklisted application programming interface (API); 
(2)	evaluating, by the shared build module, the first metric against the rule by determining whether each respective API call of the one or more identified API calls involves the blacklisted API; 
Nonetheless, this feature would have been made obvious, as evidenced by Kramer.
(1) (Kramer teaches that the rule, e.g. “compliance against a set of rules or requisites” [0008] or “rules may be somewhat in apposite in what they allow or forbid, and require clarification” [0026], relates to whether a given software development project of the plurality of software development projects, e.g. “large-scale projects to be developed” [0026], involves a blacklisted/forbidden [0026, 0029] application programming interface (API) [0023], e.g. “Private APIs are most often used by product developers when they wish to harness a particular feature of another product and there is no documented way to satisfy this need. While they are obviously of great use in certain circumstances, they pose a potential problem further down the line should, say, the undocumented API be removed or no longer supported in the server product.” [0023])
 (2) (Kramer teaches evaluating, by the shared build module, the first metric against the policy by determining whether each respective API call [0006, 0026] of the one or more identified API calls, e.g. a call performed by a software module [0026], involves the blacklisted API [0009, 0023], e.g. “the system can be used to allow, forbid, or constrain certain dependencies between software modules, or between the building blocks, organization components, or products that make up a large enterprise system (which is essentially a very large scale "software project"). When the enterprise system is built, for example at compile-time, the dependencies can be checked and verified against the rules” [0009])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Jubran-1 with the teachings of Kramer. 
One of ordinary skill in the art would recognize the desirability of performing the following modification:
The modification would have been to apply the teachings of Kramer with respect to the rules of Jubran. 

“While they are obviously of great use in certain circumstances, they pose a potential problem further down the line should, say, the undocumented API be removed or no longer supported in the server product. If this was to happen, then that feature or routine might no longer be available to the dependant products, causing likely failure of some aspect of those products. Using the IDARWIN approach, the entire enterprise system can be checked on a regular basis, for example once a day during the nightly compilation. Dependencies between the organization components or products can be found and compared to a preordained set of rules. The results can then be made available through, for example, a graphical result screen, Web page, or set of email messages. Individual rules may allow a dependency to exist, or may forbid a dependency. The system is also particularly useful in finding dependencies that crop up for which no prior rule may have been ordained…In this manner the system can be used for requirements analysis to assist in determining whether, for example, a private API should be moved into the public API realm.” [0023 – Kramer].

However, Jubran-1 in view of Kramer does not disclose the following:
wherein the collecting comprises: 
(1)	performing a scanning procedure, by a first script of the shared build module; and 
(2)	evaluating, by the shared build module, based on the scanning procedure, source code files of the respective software development project to identify one or more API calls;
Nonetheless, this feature would have been made obvious, as evidenced by Pradhan
(1) (Pradhan teaches performing a scanning procedure, by a first script of the shared build module [Column 2, Lines 3-5 and Lines 27-30; Column 9, Lines 27-31], e.g. “automatically scans code files to identify changes made to the code files” [Abstract])
(2) (Pradhan teaches evaluating, by the shared build module or “build and static code manager” [Column 6, Lines 27-32; FIG. 1, Element 102d], based on the scanning procedure [Abstract; Column 2, Lines 3-5 and Lines 27-30], source code files of the respective software development project to identify one or more API calls [Column 6, Lines 27-54 and Lines 61-64], e.g. “The build and static code manager 102d can communicate with the code analysis server 112 to receive information from the server 112 relating to analysis of the source code underlying a particular build to understand certain aspects of the complexity of the code--including items like the number of lines of code in a particular method, the number and identity of function calls, statements, and the like within the method, the number and nature of the comments embedded in the method/module, if there are any public API calls in the method, and other items like classes, number of children, depth in tree, and response for class” [Column 6, Lines 41-54])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Jubran-1 in view of Kramer with the teachings of Pradhan. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: The modification would have been to perform the scanning and evaluating steps of Pradhan on source code files of the respective software development project disclosed by Jubran-1 in view of Kramer. 
The motivation would have been to “provide a build to the build server 114, which analyzes the build to extract and parse certain attributes and metrics corresponding to the build--such as the build script name including the build code location/path and the code module name(s), the build output filename (e.g., .war, .jar, .exe), the time when the build compilation was triggered, the outcome of the build (e.g., SUCCESS, ERROR), and the duration for the build to complete compilation” [Column 6, Lines 33-41 – Pradhan].

However, Jubran-1 in view of Kramer in view of Pradhan does not disclose the following:
(1)	blocking, by the shared build module, via an API hook associated with the shared build module, the project build from being deployed to a repository, 
(2)	the API hook is one of a plurality of API hooks, and 
(3)	providing the error notification to the user. 
Nonetheless, this feature would have been made obvious, as evidenced by Jackson.
(1) (Jackson teaches blocking [0124], by the shared build module [0105], via an API hook [0196] associated with the shared build module [0124], the project build from being deployed to a repository [0124], e.g. “If the component does not pass the repository policy (711.fwdarw.does not pass), then the procedure 701 will take the programmatic steps 715 which are predefined in the repository policy. For example, such programmatic steps may include one or more of the following: block the component from being stored in the repository, notify the requestor that the component does not pass, notify an administrator of a failed attempt and the component, notify the requestor of a suggested alternative component that passes the repository policy, and/or similar” [0124].
For further evidence of a shared build module, Jackson cites the following: 
“The overall design disclosed herein can allow the evaluation to be incorporated into a repository manager, or can be incorporated into other development and/or build tools” [0105]. 
For evidence of an API hook, Jackson cites the following: 
“Repositories tend to rely on pre-defined formats and tools, for example, the Maven repository format, REST API interactions, different directory structures with format specific files for metadata, and the like” [0196])
(2) (Jackson teaches that the API hook is one of a plurality of API hooks, e.g. one of the “REST API interactions” [0196])
(3) (Jackson teaches providing the error notification to the user, e.g. “notify the requestor that the component does not pass, notify an administrator of a failed attempt and the component, notify the requestor of a suggested alternative component that passes the repository policy, and/or similar” [0124]) 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Jubran-1 in view of Kramer in view of Pradhan with the teachings of Jackson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification:
The modification would have been to implement the functionality of Jackson within the shared build module of Jubran-1 in view of Kramer in view of Pradhan.
The motivation would have been to perform does-not-pass action, e.g. “The does-not-pass action is followed for a component that does not pass as a potentially unacceptable software component.” [Abstract – Jackson].

However, Jubran-1 in view of Kramer in view of Pradhan in view of Jackson does not disclose the following:
wherein: 
the repository is common to the plurality of software development projects, 
Nonetheless, this feature would have been made obvious, as evidenced by Jubran-2.
(Jubran-2 teaches that the repository, e.g. “a build repository 122” [0034], is common to the plurality of software development projects, e.g. “some software development projects” [0003].
Please see relevant citation of Jubran-2 below: 

At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Jubran-1 in view of Kramer in view of Pradhan in view of Jackson with the teachings of Jubran-2. 
One of ordinary skill in the art would recognize the desirability of performing the following modification:
The modification would have been to apply the teachings of Jubran-2 with respect to the plurality of software development projects of Jubran-1 in view of Kramer in view of Pradhan in view of Jackson.
The motivation would have been to benefit provide build outputs to locations of a common build repository, e.g. “the build repository 122 (e.g., the location into which the build process 108 would otherwise have stored the output data during execution)” [0051 – Jubran-2].

However, Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2 does not disclose the following:
each respective API hook of the plurality of API hooks is associated with a respective stage of the plurality of stages; 
(Coleman teaches that each respective API hook of the plurality of API hooks [0046, 0062, 0073, 0079] is associated with a respective stage of the plurality of stages, e.g. “a deployment component of the application 235a-b can run one or more hooks to build, prepare and distribute the source code” [0048]. 
For evidence of a respective API hook of the plurality of API hooks, Coleman
“the processing device can invoke one or more hooks to convert the source code into the build result and prepare the build result for distribution as the deployment artifact” [0073]
“a deployment component of the application 235a-b can run one or more hooks to build, prepare and distribute the source code. More particularly, for example, the processing device can implement build and deployment functionality to convert the source code into a build result prepared for distribution as a deployment artifact, such as a deployable image” [0079])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2 with the teachings of Coleman. 
The modification would have been to implement these hooks of Coleman in a respective stage within the build process of Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2. 
The motivation would have been to perform from remote source code management (SCM) using the disclosed API hooks [0068, 0075 – Coleman].
Regarding claims 2, 9, and 16, Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2 in view of Coleman disclose the following: 
wherein the error notification indicates the first metric that does not comply with the rule.  
(see Jubran-1, teaching that “If the code coverage is below the threshold, then the workflow does not proceed to the next workflow action (e.g., a subsequent test, a deployment, etc.). The orchestrator 116 may instead send an instruction to the alert system 114 regarding the code coverage failure” [0043]. Jubran-1 teaches the error notification indicates the first metric, e.g. code coverage [0043], that does 
Regarding claims 3, 10, and 17, Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2 in view of Coleman disclose the following: 
wherein the plurality of metrics is collected from one or more automated tests on a temporary build of the respective software development project.  
(Jubran-1 teaches that the plurality of metrics is further collected [0033] from one or more automated tests on a temporary build [0032] – see temporary data [0029] – of the software development project [0001])
Regarding claims 4, 11, and 18, Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2 in view of Coleman disclose the following: 
wherein the plurality of metrics includes at least one of a measure of code coverage of the respective software development project, an execution time of at least one of the one or more automated tests, or comment description coverage.  
(Jubran-1 teaches that the plurality of metrics includes at least one of a measure of “code coverage” of the software development project [0043, 0046])
Regarding claims 7 and 14, Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2 in view of Coleman disclose the following: 
wherein the shared build module includes at least a plurality of scripts for building and deploying the respective software development project for use with a software platform.  
(Jubran-1 teaches that the build module includes at least a plurality of scripts, e.g. workflow scripts [0028-0029], for building [0029] and deploying [0043] the software development project for use with a software platform – see release pipelines [0001, 0027])
Regarding claim 15, Jubran-1 discloses the following:
A computer-implemented method for enforcing build policies-across a plurality of software development projects, the method comprising: 
receiving, by a shared build module that is common to a plurality of software development projects, from a user, a rule for whether to allow a build process to proceed, 
(Jubran-1 teaches receiving, by a shared build module or orchestrator [0035] that is common to the plurality of software development projects [0001], from a user [0034], a “gating” rule, e.g. for a code coverage threshold [0043], for whether to allow a build process to proceed, e.g. “If the code coverage is below the threshold, then the workflow does not proceed to the next workflow action (e.g., a subsequent test, a deployment, etc.)” [0043] that applies to the plurality of software development projects [0001] – cited as workflow releases [0041, 0043].
Citations of Jubran-1 disclose: 
a user “requesting a release may specify the types of metric data 132 to be displayed via the dashboard 134” [0034]. 
a shared build module or orchestrator [0035] that is common to the software development projects [FIG. 1, Element 102])
software development projects, e.g. “multiple release pipelines for one or more software products” [0027])
wherein: 
the rule is applicable to the plurality of software development projects, and 
(Jubran-1 teaches that the rule, e.g. gating rule [0013, 0026], is applicable to the plurality of software development projects – with regards to release processes of software development projects [0001, 0013, 0026], e.g. “execution of the workflow is automated via the application of a number of policy or gating rules” [0013])
collecting, by the shared build module, a first metric of a plurality of metrics during a first stage of a plurality of stages in the build process for a project build of a respective software development project of the plurality of software development projects by evaluating source code files of the respective software development project; 
(Jubran-1  teaches collecting, by the shared build module or orchestrator [0035], a first metric of a plurality of metrics, e.g. results data [0033] or metrics data [0034-0035] such as a code coverage threshold [0043], during a first stage of a plurality of stages in the build process, e.g. “a record of the workflow actions or steps…the binary files resulting from a build may be stored in the persistent store” [0032], for a project build of a software development project, e.g. a build step of a release workflow [0028, 0032] implemented as release pipeline [0028], of the plurality of software development projects, e.g. “pipelines may include instructions for gathering and displaying metrics regarding the release” [0028], wherein the plurality of metrics [0033-0035] are collected via the shared build module or orchestrator [0028] by evaluating/validating source code files of the software development project [0028-0029])
determining, by the shared build module, that the first metric does not comply with the rule; 
(Jubran-1 teaches determining, by the shared build module, that the first metric does not comply with the rule [0077])
in response to the determining that the first metric does not comply with the rule: 
aborting, by the shared build module, the project build at the first stage of the build process; 
(Jubran-1 teaches in response to the determining that the first metric does not comply with the rule, e.g. failure to meet transition or other gating rule [0077] such as code coverage threshold [0043], 
a build step, a deployment step, and a code movement step” [0028].
See following citations from Jubran-1: 
“A workflow incident may occur due to a failure to meet a transition criterion or other gating rule…
If an incident occurs, an alert is sent in an act 232 to a user authorized to respond. The authorization of the user to respond to the incident may be established or specified via the policy schema as described above (e.g., via a user role assignment)…
If a suitable response is received, control may return to the act 216 for further workflow execution. If not, then the execution of the release workflow may terminate.” [0077])
generating an error notification indicating that the project build was aborted; and 
(Jubran-1 teaches generating an error notification indicating that the project build was aborted [0077]. See following citations from Jubran-1: 
“A workflow incident may occur due to a failure to meet a transition criterion or other gating rule…
If an incident occurs, an alert is sent in an act 232 to a user authorized to respond. The authorization of the user to respond to the incident may be established or specified via the policy schema as described above (e.g., via a user role assignment)…
If a suitable response is received, control may return to the act 216 for further workflow execution. If not, then the execution of the release workflow may terminate.” [0077])

However, Jubran-1 does not disclose the following: 
(1)	the rule relates to whether a given software development project of the plurality of software development projects involves a blacklisted library; 
(2) evaluating, by the shared build module, the first metric against the rule by determining whether each respective library of the one or more identified libraries involves the blacklisted library; 
Nonetheless, this feature would have been made obvious, as evidenced by Kramer.
(1) (Kramer teaches that the rule, e.g. “compliance against a set of rules or requisites” [0008] or “rules may be somewhat in apposite in what they allow or forbid, and require clarification” [0026], relates to whether a given software development project of the plurality of software development projects, e.g. “large-scale projects to be developed” [0026], involves a blacklisted/forbidden [0026, 0029] library [0023], e.g. “Private APIs are most often used by product developers when they wish to harness a particular feature of another product and there is no documented way to satisfy this need. While they are obviously of great use in certain circumstances, they pose a potential problem further down the line should, say, the undocumented API be removed or no longer supported in the server product.” [0023])
(2) (Kramer teaches evaluating, by the shared build module, the first metric against the policy by determining whether each respective API call [0006, 0026] of the one or more identified library, e.g. a call performed by a software module [0026], involves the blacklisted API [0009, 0023], e.g. “the system can be used to allow, forbid, or constrain certain dependencies between software modules, or between the building blocks, organization components, or products that make up a large enterprise system (which is essentially a very large scale "software project"). When the enterprise system is built, for example at compile-time, the dependencies can be checked and verified against the rules” [0009])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Jubran-1 with the teachings of Kramer. 
The prima facie case of obviousness would have been the same as that of claim 1.

However, Jubran-1 in view of Kramer does not disclose the following: 
(1)	wherein the collecting comprises: performing a scanning procedure, by a first script of the shared build module; and 
(2)	evaluating, by the shared build module, based on the scanning procedure, source code files of the software development project to identify one or more libraries to determine the first metric;
Nonetheless, this feature would have been made obvious, as evidenced by Pradhan
(1) (Pradhan teaches performing a scanning procedure, by a first script of the shared build module [Column 2, Lines 3-5 and Lines 27-30; Column 9, Lines 27-31], e.g. “automatically scans code files to identify changes made to the code files” [Abstract])
(2) (Pradhan teaches evaluating, by the shared build module or “build and static code manager” [Column 6, Lines 27-32; FIG. 1, Element 102d], based on the scanning procedure [Abstract; Column 2, Lines 3-5 and Lines 27-30], source code files of the respective software development project to identify one or more API calls [Column 6, Lines 27-54 and Lines 61-64], e.g. “The build and static code manager 102d can communicate with the code analysis server 112 to receive information from the server 112 relating to analysis of the source code underlying a particular build to understand certain aspects of the complexity of the code--including items like the number of lines of code in a particular method, the number and identity of function calls, statements, and the like within the method, the number and nature of the comments embedded in the method/module, if there are any public API calls in the method, and other items like classes, number of children, depth in tree, and response for class” [Column 6, Lines 41-54])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Jubran-1 in view of Kramer with the teachings of Pradhan. 
Pradhan on source code files of the respective software development project disclosed by Jubran-1 in view of Kramer. 
The motivation would have been the same as that of claim 1.

However, Jubran-1 in view of Kramer in view of Pradhan does not disclose the following: 
(1)	blocking, by the shared build module, via an API hook associated with the shared build module, the project build from being deployed to a repository, 
(2) 	providing the error notification to the user.  
Nonetheless, this feature would have been made obvious, as evidenced by Jackson.
(1) (Jackson teaches blocking [0124], by the shared build module [0105], via an API hook [0196] associated with the shared build module [0124], the project build from being deployed to a repository [0124], e.g. “If the component does not pass the repository policy (711.fwdarw.does not pass), then the procedure 701 will take the programmatic steps 715 which are predefined in the repository policy. For example, such programmatic steps may include one or more of the following: block the component from being stored in the repository, notify the requestor that the component does not pass, notify an administrator of a failed attempt and the component, notify the requestor of a suggested alternative component that passes the repository policy, and/or similar” [0124].
For further evidence of a shared build module, Jackson cites the following: 
“The overall design disclosed herein can allow the evaluation to be incorporated into a repository manager, or can be incorporated into other development and/or build tools” [0105]. 
For evidence of an API hook, Jackson cites the following: 
REST API interactions, different directory structures with format specific files for metadata, and the like” [0196])
(2) (Jackson teaches providing the error notification to the user, e.g. “notify the requestor that the component does not pass, notify an administrator of a failed attempt and the component, notify the requestor of a suggested alternative component that passes the repository policy, and/or similar” [0124]) 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Jubran-1 in view of Kramer in view of Pradhan with the teachings of Jackson. 
The prima facie case of obviousness would have been the same as that of claim 1.

However, Jubran-1 in view of Kramer in view of Pradhan in view of Jackson does not disclose the following: 
wherein: 
the repository is common to the plurality of software development projects, 
Nonetheless, this feature would have been made obvious, as evidenced by Jubran-2.
(Jubran-2 teaches that the repository, e.g. “a build repository 122” [0034], is common to the plurality of software development projects, e.g. “some software development projects” [0003].
Please see relevant citation of Jubran-2 below: 
“Execution of the build processes 108 by the build engine 106 generates a number of binary files 121 for the software product. In this example, the binary files 121 are stored in a build repository 122” [0034])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Jubran-1 in view of Kramer in view of Pradhan in view of Jackson with the teachings of Jubran-2. 
The prima facie case of obviousness would have been the same as that of claim 1.

However, Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2 does not disclose the following: 
(1)	the API hook is one of a plurality of API hooks, and 
(2)	each respective API hook of the plurality of API hooks is associated with a respective stage of the plurality of stages; 
Nonetheless, this feature would have been made obvious, as evidenced by Coleman.
(1) (Coleman teaches that the API, evidenced by “kicking off a build logic and/or a deployment logic via one or more API calls” [0046], is one of a plurality of API hooks, e.g. “one or more hooks to build and prepare the source code for deployment” [0048])
(2) (Coleman teaches that each respective API hook of the plurality of API hooks [0046, 0062, 0073, 0079] is associated with a respective stage of the plurality of stages, e.g. “a deployment component of the application 235a-b can run one or more hooks to build, prepare and distribute the source code” [0048]. 
For evidence of a respective API hook of the plurality of API hooks, Coleman discloses the following: 
“the processing device can invoke one or more hooks to convert the source code into the build result and prepare the build result for distribution as the deployment artifact” [0073]
“a deployment component of the application 235a-b can run one or more hooks to build, prepare and distribute the source code. More particularly, for example, the processing device can implement build and deployment functionality to convert the source code into a build result prepared for distribution as a deployment artifact, such as a deployable image” [0079])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2 with the teachings of Coleman. 
The prima facie case of obviousness would have been the same as that of claim 1.
Claim(s) 5-6, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2 in view of Coleman in view of Grechanik (Pub. No. US2013/0086553 published on April 4, 2013; hereinafter Grechanik-2).
Regarding claims 5, 12, and 18, Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2 in view of Coleman does not disclose the following: 
wherein the plurality of metrics is further collected based on libraries of the software development project.
Nonetheless, this feature would have been made obvious, as evidenced by Grechanik-2.
(Grechanik-2 teaches that the plurality of metrics is further collected from source code – see cited similarity metrics [0010, 0025] – based on libraries of the software development project, e.g. “API calls from well-known and widely used libraries” [0010])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2 in view of Coleman with the teachings of Grechanik-2. 
Grechanik-2 to collect metrics of Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2 in view of Coleman.
The motivation would have been to “to compute similarities between documents with a higher degree of accuracy” [0023 – Grechanik-2].
Regarding claims 6 and 13, Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2 in view of Coleman in view of Grechanik-2 discloses the following:  
wherein the plurality of metrics includes at least one of a listing of application programming interfaces (APIs) used in the source code files and a measure of comment description coverage in the source code files.
(Grechanik-2 teaches that the plurality of metrics includes at least one of a listing of application programming interfaces (APIs) used in the source code files – see citations of a “probability that two applications may have API calls that are located in the same package” [0056] and “results through an interface to find similar applications” [0057])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2 in view of Coleman with the teachings of Grechanik-2. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Modify the metrics of Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2 in view of Coleman with the API listings disclosed by Grechanik-2.  
The motivation would have been to “automatically develop a similarity matrix that contains numbers representing the similarity of one program to another” [Abstract – Grechanik-2].
Regarding claim 19, Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2 in view of Coleman in view of Grechanik-2 discloses the following:  
wherein the plurality of metrics includes a listing of libraries used in the source code files.    
(Grechanik-2 teaches that the plurality of metrics includes a listing of libraries used in the source code files – see cited similarity metrics [0010, 0025] – based on libraries of the software development project, e.g. “API calls from well-known and widely used libraries” [0010])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2 in view of Coleman with the teachings of Grechanik-2. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Grechanik-2 to collect metrics of Jubran-1 in view of Kramer in view of Pradhan in view of Jackson in view of Jubran-2 in view of Coleman.
The motivation would have been to “to compute similarities between documents with a higher degree of accuracy” [0023 – Grechanik-2].

Response to Amendments
Applicant’s arguments, see “REMARKS”, filed March 10, 2021, with respect to claims 1-20. Those arguments have been considered but are moot in view of the new ground(s) of rejection for claims 1-20.
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

	
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                         June 17, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199